DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 8/19/22 has been entered.  Claims 1- 5, 7- 8, 11 and 13 are amended.  Claims 14- 15 are added.  Claims 1- 15 are being addressed by this Action.
Response to Arguments
Applicant’s arguments, see p. 6 of 9 of applicant’s Remarks, filed 8/19/22, with respect to the rejection(s) of claims 1- 8 and 11 under 35 U.S.C. 102(a)(1) as being anticipated by Wang have been fully considered and are persuasive because Wang does not disclose the newly added limitation regarding a radiopaque segment comprising three radiopaque wires.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Marks et al. (US Pub. No. 2013/0030460 A1).
Claim Objections
Claim 1 (line 8) and claim 14 (line 6) are objected to because of the following informalities: ‘the radiopaque wires’ should be amended to - - the three radiopaque wires - - to maintain consistency of claim terminology.  Appropriate correction is required.  Claims 2- 15 are objected to for being dependent off claim 1.
Claim 3 is objected to because of the following informalities:  lines 1- 2 - ‘the openings in the stent frame’ should be amended to - - the openings in the outer plurality of the interconnecting segments- - since claim 6, from which claim 3 depends, introduces openings related to the outer plurality of interconnecting segments, and as such, amending the claim would provide consistent claim terminology.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  lines 1- 2 – ‘further including an embolic protection device connected to the distal end of the stent frame’ should be amended to - - further including an embolic protection device connected to [[the]] a distal end of the stent frame- - although it is clear that the stent frame has a distal end, amending the claim would provide proper antecedent basis.  Appropriate correction is required.
Claim 15 is objected to because of the following informalities: lines 7- 8- ‘the radiopaque wires’ should be amended to - - the three or more radiopaque wires - - to maintain consistency of claim terminology.  Appropriate correction is required.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1- 9, 11 and 13- 15 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Marks et al. (US Pub. No. 2013/0030460 A1).
Regarding claim 1, Marks discloses a thrombectomy device (Title, Abstract) comprising:
a cylindrical proximal portion forming a stent frame (410) (Figs. 1, 3- 14, 16- 17) having an outer lattice network of an outer plurality of interconnecting segments (See Fig. 4) (P. [0126] - - reconfigurable element/struts…can be made from the same thin sheet by laser cutting or photo etching as seen in FIG. 14A), the outer plurality of interconnecting segments being configured to exert a radial force against an inner wall of a blood vessel (P. [0095] - - The operator may adjust the configuration of the reconfigurable element (410), i.e. radial force, diameter, and axial length of the reconfigurable element to allow the reconfigurable element (410) to …expand the lumen of the vessel); and
an at least one radiopaque segment (420, 440) (Figs. 1, 3- 14, 16- 17) comprising three radiopaque wires engaged with the stent frame (410) in a circumferentially spaced apart arrangement (See Figs. 4 - - showing four (4) wires including the radiopaque marker portion 440; four (4) wires encompasses the open-ending claim limitation, “comprising three”) (P. [0104] - - FIG. 4 comprises a plurality of supportive element that is in a form of substantially linear wire), the radiopaque wires radially extending inwardly from the stent frame (410) and converging to form a singular radiopaque tip (451) (Figs. 1, 3- 10, 13- 14, 16- 18) positioned substantially on a central axis of the stent frame (410) (Ps. [0100], [0102], [0108] - - a distal end connector (451) may be used to couple the distal tip of control element (10) and the distal tip of supportive element (420); Connectors can be …a segment of coil made from SS, Platinum alloy, Gold, or CoCr alloy wires etc. When using radio opaque material such as Gold, Platinum etc., the connector can also serve as marker).  It is noted that since the radiopaque markers may be added at …any portion of the wire/strut of the supportive element (420), the wires of the supportive element (420) are interpreted as being radiopaque wires converging to form a singular radiopaque tip (451).
Regarding claim 2, Marks further discloses wherein at least one of the at least one radiopaque segment (420) is formed at a distal end of the stent frame (410) (See Fig. 4 - - showing at least one radiopaque segment (420) formed in the distal half of the stent frame (410)).

    PNG
    media_image1.png
    861
    975
    media_image1.png
    Greyscale

Regarding claim 3, Marks further discloses wherein the openings (O1) (See Annotated Fig. 3) in the stent frame (410) have a smaller cross-section than the openings (O2) (See Annotated Fig. 3) in the radiopaque segment (420) (angle, α represents an opening (O2) which is smaller than the cells or openings (O1) in the stent frame).

    PNG
    media_image2.png
    734
    844
    media_image2.png
    Greyscale

Regarding claim 4, Marks further discloses further comprising a plurality of radiopaque segments (A, B, C) (See Annotated Fig. 11) (Ps. [0120], [0125] - - since the reconfigurable element 410 can be in the form of a braid/ wire mesh or a laser-cut hypotube, the reconfigurable element embodiments depicted in the figures are considered interchangeable), wherein at least one radiopaque segment (C) (See Annotated Fig. 11) of the plurality of radiopaque segments (A, B, C) is formed at a distal end of the stent frame (410) (See Annotated Fig. 11 - - showing radiopaque segment C in the distal half at the distal terminal end of the thrombectomy device), and
wherein the remaining radiopaque segments of the plurality of radiopaque segments (A, B) are uniformly distributed along a length of the stent frame (410).
Regarding claim 5, Marks further discloses wherein the at least one radiopaque segment (420) has a convex shape extending along a length of the stent frame (410) (See Fig. 11 - - showing at least one radiopaque segment (420) having a convex cone shape wherein the full outline of the convex cone shape points outwards, (i.e., there are no indents) extending along a length of the stent frame).
Regarding claim 6, Marks further discloses wherein the outer plurality of interconnecting segments (410) is arranged to include openings (O1) (See Annotated Fig. 3)
when the stent frame of the thrombectomy device (410) is deployed in an open position, and wherein the radiopaque segment (420) is arranged to include openings (O2) (See Annotated Fig. 3) when the thrombectomy device is deployed in an open position.
Regarding claim 7, Marks further discloses wherein the outer stent frame (410) is formed by laser cutting nitinol tubing (P. [0125] - - the reconfigurable element…can be fabricated from the same piece of material by laser-cutting a hypo-tube).
Regarding claim 8, Marks further discloses wherein the at least one radiopaque segment (420) reinforces the stent frame (410) to improve thrombus retention and retrieval and radial strength (Ps. [0095], [0101] - - the supportive element 420 ends that are attached to the reconfigurable element (410) may move outward causing the reconfigurable element (410) to enlarge (as shown in FIG. 3C and FIG. 4C). This will increase the radial force of the reconfigurable element 410; enlargement will allow the reconfigurable element (410) to break or engage the occlusion (60), disrupt at least part of the occlusion (60) and/or expand the lumen of the vessel).
Regarding claim 9, Marks further discloses further including a microcatheter (30) (Figs. 2, 19) designed to deliver and retrieve the thrombectomy device from the blood vessel in a closed position (See Fig. 2) (Ps. [0084], [0093] - - During a clinical procedure, the device can be pushed into a microcatheter (30) via introducer sheath (25) and be further pushed to the lesion site as seen in FIG. 2).
Regarding claim 11, Marks further discloses wherein the stent frame (410) is configured to capture a thrombus in the blood vessel (See Figs. 2, 19), and wherein the at least one radiopaque segment (420) is configured to increase visibility under radiographic imaging and increase retention of the thrombus during deployment and retrieval of the device (P. [0102] - - Such markers may include radiopaque materials which help visualization/monitoring the position and or movement of the device in the body…the radiopaque markers may be added at …any portion of the wire/strut of the supportive element (420)).
Regarding claim 13, Marks further discloses wherein each of the radiopaque wires of the at least one radiopaque segment (420) is attached to the stent frame (410) using radiopaque material by one of a soldering, welding, or brazing process (Ps. [0102], [0130] - - All the connections between parts can be joined through adhesive, welding, soldering, or etc.).
Regarding claim 14, Marks discloses a thrombectomy device (Title, Abstract) comprising:
a cylindrical proximal portion forming a stent frame (410) (Figs. 1, 3- 14, 16- 17) having an outer lattice network of an outer plurality of interconnecting segments (See Fig. 4) (P. [0126] - - reconfigurable element/struts…can be made from the same thin sheet by laser cutting or photo etching as seen in FIG. 14A), the outer plurality of interconnecting segments being configured to exert a radial force against an inner wall of a blood vessel (P. [0095] - - The operator may adjust the configuration of the reconfigurable element (410), i.e. radial force, diameter, and axial length of the reconfigurable element to allow the reconfigurable element (410) to …expand the lumen of the vessel); and
an at least one radiopaque segment (420, 440) (Figs. 1, 3- 14, 16- 17) comprising three radiopaque wires engaged with the stent frame (410) in a circumferentially spaced apart arrangement (See Figs. 4 - - showing four (4) wires that include the radiopaque marker portion 440; four (4) wires encompasses the open-ending claim limitation, “comprising three”) (P. [0104] - - FIG. 4 comprises a plurality of supportive element that is in a form of substantially linear wire), the radiopaque wires radially extending inwardly from the stent frame (410) and converging to form a singular radiopaque tip (451) (Figs. 1, 3- 10, 13- 14, 16- 18) positioned substantially on a central axis of the stent frame (410) (Ps. [0100], [0102], [0108] - - a distal end connector (451) may be used to couple the distal tip of control element (10) and the distal tip of supportive element (420); Connectors can be …a segment of coil made from SS, Platinum alloy, Gold, or CoCr alloy wires etc. When using radio opaque material such as Gold, Platinum etc., the connector can also serve as marker) (it is noted that since the radiopaque markers may be added at …any portion of the wire/strut of the supportive element (420), the wires of the supportive element (420) are interpreted as being radiopaque wires converging to form a singular radiopaque tip (451); and
the at least one radiopaque segment (420) having a convex shape extending along a length of the stent frame (410) (See Fig. 11 - - showing at least one radiopaque segment (420) having a convex cone shape wherein the full outline of the convex cone shape points outwards, (i.e., there are no indents) extending along a length of the stent frame).
Regarding claim 15, Marks discloses a thrombectomy device (Title, Abstract) comprising:
a cylindrical proximal portion forming a stent frame (410) (Figs. 1, 3- 14, 16- 17) having an outer lattice network of an outer plurality of interconnecting segments (See Fig. 4) (P. [0126] - - reconfigurable element/struts…can be made from the same thin sheet by laser cutting or photo etching as seen in FIG. 14A), the outer plurality of interconnecting segments being configured to exert a radial force against an inner wall of a blood vessel (P. [0095] - - The operator may adjust the configuration of the reconfigurable element (410), i.e. radial force, diameter, and axial length of the reconfigurable element  to allow the reconfigurable element (410) to …expand the lumen of the vessel); and
an at least one radiopaque segment (420, 440) (Figs. 1, 3- 14, 16- 17) comprising three or more radiopaque wires engaged with the stent frame (410) in a circumferentially spaced apart arrangement (See Figs. 4 - - showing four (4) wires that include the radiopaque marker portion 440; four (4) wires encompasses the open-ending claim limitation, “comprising three or more”) (P. [0104] - - FIG. 4 comprises a plurality of supportive element that is in a form of substantially linear wire), the radiopaque wires radially extending inwardly from the stent frame (410) and converging to form a singular radiopaque tip (451) positioned substantially on a central axis of the stent frame (410) (Ps. [0100], [0102], [0108] - - a distal end connector (451) (Figs. 1, 3- 10, 13- 14, 16- 18) may be used to couple the distal tip of control element (10) and the distal tip of supportive element (420); Connectors can be …a segment of coil made from SS, Platinum alloy, Gold, or CoCr alloy wires etc. When using radio opaque material such as Gold, Platinum etc., the connector can also serve as marker).  It is noted that since the radiopaque markers may be added at …any portion of the wire/strut of the supportive element (420), the wires of the supportive element (420) are interpreted as being radiopaque wires converging to form a singular radiopaque tip (451).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marks et al. (US Pub. No. 2013/0030460 A1) in view of Vale et al. (US Pub. No. 2014/0277079 A1).  Vale is cited in the Non-Final Office Action, mailed 6/20/22.
Regarding claim 10, Marks discloses the apparatus of claim 1, but Marks does not expressly disclose
(claim 10) the outer plurality of interconnecting segments fully connected, without any openings as claimed;
radiopaque segment fully connected, without any openings as claimed.
However, Vale teaches a clot retrieval device in the same field of endeavor (Abstract) having 
(claim 10) an outer plurality of interconnecting segments (22) (Figs. 3a- 3d) arranged to be fully connected without any openings when the stent frame of the thrombectomy device (20) (Figs. 3a- 3d) is deployed in a closed position (See Fig. 3a) (P. [0158] - - Each ring element 22 comprising a plurality of struts 23 is made of shape memory material Nitinol and is interconnected by ring connecting tethers 24. Each strut 23 has a crown element 27 with an engagement member 29 and a fixed tab 30. The crown element 27 holds the neighboring crown element 27 in a snap-fit mechanism 28 to restrain the ring elements 22 in the collapsed configuration).
It would have been obvious to one having ordinary skill in the art before the effective date of the applicant’s invention to modify the stent frame and radiopaque segment associated with Marks to fully connect the outer plurality of interconnecting segments in the closed position such that the radiopaque segment disposed therein is arranged to be fully connected without any openings when the thrombectomy device is deployed in the closed configuration according to the teachings of Vale because it would restrain the thrombectomy device in the collapsed configuration substantially parallel to the longitudinal axis of the device (Vale - - P. [0158]).  The motivation for the modification would have been to restrain the thrombectomy device in the collapsed configuration when advancing through a microcatheter (Vale P. [0158]).

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marks et al. (US Pub. No. 2013/0030460 A1) in view of Folk (US Pub. No. 2014/0121672 A1).  Folk is cited in the Non-Final Office Action, mailed 6/20/22.
Regarding claim 12, Marks discloses the apparatus of claim 1, but Marks does not disclose
(claim 12) an embolic protection device as claimed.
However, Folk teaches a thrombectomy device (100) (Fig. 1) is the same field of endeavor (title, Abstract)
(claim 12) further including an embolic protection device (105) (Fig. 1) connected to the distal end of the stent frame (101) (Fig. 1) (Ps. [0061]- [0062] - - protector 105 is coupled to a distal end of the frame 101 via a plurality of connecting members 124; protector includes a mesh 126…forming an area to capture emboli during clot retrieval).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to modify the device of Marks in order include an embolic protection device as taught by Folk because it would provide a mesh capable of capturing emboli (Folk - - P. [0063]).  The motivation for the modification would have been to restrict downstream travel of any dislodged portions of thrombus (Folk - - P. [0081]).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANKINDI RWEGO whose telephone number is (303)297-4759. The examiner can normally be reached Monday- Friday: 10:00- 5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KANKINDI RWEGO/           Examiner, Art Unit 3771